
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



EMPLOYMENT AGREEMENT


        This Agreement (this "Agreement") is made and entered into as of this
25th day of March, 1997 by and between Wholesome & Hearty Foods, Inc., an Oregon
corporation (the "Employer" or "WHFI"), and James W. Linford (the "Employee").
In consideration of the promises and mutual covenants herein contained, the
parties agree as follows:


AGREEMENT


        1.    Engagement.    Employer hereby agrees to employ Employee and
Employee hereby agrees to be employed in the capacity of Vice President of
Supply Chain for the terms and on the conditions stated herein.

        2.    At-Will Employment.    Employee's employment with Employer shall
commence on March 14, 1997. The Employer and the Employee both hereby
acknowledge and agree that the employment created pursuant to this Agreement is
an at-will relationship and that, subject to the terms and provisions hereof,
either party may terminate the relationship with or without cause, at any time
during the course of the Employee's employment hereunder.

        3.    Duties.    

        (a)  Employee shall be employed initially as Vice President Supply Chain
on a full-time basis. As Vice President Supply Chain, Employee shall perform at
all times, faithfully, industriously, and to the best of her/his ability, all
duties and functions consistent with the office of Vice President Supply Chain
as she/he may be called upon to perform by Employer's President (hereinafter
"President") or designee. Employee also agrees to abide by any general
employment guidelines or policies adopted by Employer as they may be implemented
and/or amended from time to time.

        (b)  During the term of Employee's employment under this Agreement,
Employee may engage in other business activities or on a volunteer basis in
religious, charitable or other community activities, provided that Employee
provides advance notification to the President of each such activity and that
such activities do not negatively reflect on Employer or impair or otherwise
negatively affect Employee's ability to fulfill her/his duties under this
Agreement. If Employee engages in any such business, religions, charitable or
other community activity that in the determination of the President reflects
negatively on Employer or impairs or otherwise negatively affects Employee's
ability to fulfill her/his duties under this Agreement, Employee shall
immediately cease participating in such activity at the request of the President
or the President's designee.

        4.    Compensation.    

        (a)  As compensation for the services to be rendered by the Employee to
Employer pursuant to this Agreement, Employer hereby agrees to pay the Employee
an annual gross salary of $135,000 (hereinafter "Gross Salary"), minus lawful
withholdings, payable according to Employer's normal payroll practices and
schedule.

        5.    Employee Benefits.

        (a)  If eligible, the Employee shall be entitled to receive the
Company's standard employee benefits, including, if provided, medical, dental,
and disability insurance and paid sick leave and vacation according to the terms
provided by Employer. Employee will accrue vacation time at the rate of three
weeks per year for the first two years of employment. Such benefits may be
amended or discontinued by Employer at any time. Employee will be eligible to
begin participating in the Company's health insurance on or about April 1, 1997
and will be eligible to participate in the

1

--------------------------------------------------------------------------------


Company's qualified retirement plans in accordance with the eligibility and
participation rules contained therein.

        6.    Incentive Stock Options.    The Company will grant Employee the
following options under the Company's 1992 First Amended and Restated
Combination Stock Option Plan (the "Plan").

        Pending approval from the Board of Directors' Compensation Committee, an
incentive stock option to purchase 50,000 shares of the Company's common stock.
Exercise price will equal the fair market value (as defined in the Plan) of the
stock on the day approval of the Board of Directors is granted. This incentive
stock option shall vest and become exercisable by Employee as to Twenty percent
(20%) of the option shares on the date of grant, and shall thereafter vest and
become exercisable as to Twenty percent (20%) of the option shares on each
subsequent anniversary of the date of grant. The terms and conditions of such
incentive stock option are set forth in the Incentive Stock Option Agreement
attached as Exhibit A, which the parties shall execute contemporaneously with
the execution of this Agreement.

        7.    Termination.    This Agreement may only be terminated upon the
occurrence of one or more of the following events:

        (a)  Death. This Agreement shall terminate upon the death of the
Employee.

        (b)  Disability. This Agreement shall terminate five (5) days after
Employer delivers notice to the Employee (or his/her personal representative) or
Employee delivers notice to Employer that the Employee is suffering from a
disability that renders her/him unable to perform the essential functions of
his/her employment hereunder with or without reasonable accommodations.

        (c)  At-Will. This Agreement may be terminated without cause by either
party hereto by delivering to the other party a Notice of Intent to Terminate at
least fourteen (14) days prior to such termination (hereinafter "Notice
Period"). Failure by the Employee to provide at least fourteen days' prior
written notice of her/his intent to terminate shall result in forfeiture by the
Employee of any and all accrued and unpaid benefits which would otherwise be
payable upon termination of this Agreement. Upon providing notice to the
Employee, Employer shall have the option of relieving the Employee of all duties
throughout the Notice Period.

        (d)  For Cause. This Agreement may be terminated by Employer immediately
for Cause. For purposes of this Agreement, termination for "Cause" shall mean a
termination due to (a) Employee's conviction of a felony; (b) objective evidence
of dishonesty by Employee related to his or her employment; (c) Employee's use
of illegal drugs, or use of lawful drugs or alcohol in a manner violative of
Employer's written policies; (d) objective evidence of Employee's wrongful
discrimination against or harassment of another person;1 (e) gross
insubordination or gross dereliction of duty by Employee (i.e. egregious conduct
such as repeated refusal to follow direct orders of Employer or refusal to
perform minimum duties after repeated warning); or (f) Employee's diversion of
any corporate opportunity or other similarly serious conflict of interest
inuring to the Employee's direct or indirect benefit and the company's
detriment.

--------------------------------------------------------------------------------

1Sworn statements shall satisfy this requirement of objective evidence.

        8.    Non-Competition.    As a condition of his/her employment, Employee
hereby agrees that, during the term of this Agreement and for a period of one
year following the termination of Employee's employment with the Company,
without Employer's prior written consent, Employee shall not, directly or
indirectly, own, have any interest in, act as an officer, director, agent,
employee or consultant of, or assist in any way or in any capacity any person,
firm, association, partnership, corporation or other entity which is a creator,
manufacturer, distributor, seller or provider of non-meat or vegetarian food
products or otherwise engaged in a business that is substantially similar to
Employer (a "Competitive Entity") in any geographical area where Employer
engages in such business. The restrictions of this

2

--------------------------------------------------------------------------------


section prohibiting ownership in a Competitive Entity shall not apply to
Employee's ownership of less than five percent (5%) of publicly-traded
securities of any Competitive Entity.

        While the Employee and Employer acknowledge that the restrictions
contained in this section are reasonable, in the unlikely event that any court
should determine that any of the restrictive covenants contained in this
section, or any part thereof, is unenforceable because of the duration of such
provision, the area covered thereby or any other basis, such court shall have
the power to reduce the duration or area of such provision or otherwise amend it
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

        9.    Definition of Confidential Information.    As used in this
Agreement, the term "Confidential Information" means (i) all trade secrets and
proprietary information of WHFI; (ii) all information marked or designated by
WHFI as confidential; (iii) all information, whether or not in written form and
whether or not designated as confidential, which is known to Employee as being
treated by WHFI as confidential; and (iv) all information provided to WHFI by
third parties which WHFI is obligated to keep confidential. Confidential
Information includes, but is not limited to, all inventions, improvements,
devices, compositions, formulae, discoveries, ideas, designs, drawings,
specifications, techniques, models, data, programs, documentation, processes,
know-how, customer names and lists, marketing, product development and other
business plans and financial, scientific and technical information.

        10.    Ownership.    Employee acknowledges and agrees that all
Confidential Information is and shall continue to be the exclusive and permanent
property of WHFI, whether or not prepared in whole or in part by Employee, and
whether or not disclosed or entrusted to Employee in connection with his/her
work for WHFI.

        11.    Acknowledgment of Receipt of Confidential
Information.    Employee acknowledges that in the course of performing his/her
duties for WHFI, he/she will have access to Confidential Information, the
ownership and confidential status of which are highly important to WHFI, and
he/she agrees, in addition to the specific covenants contained in this
Agreement, to comply with all of WHFI policies and procedures for the protection
of such Confidential Information.

        12.    Covenant of Non-Disclosure.    Employee agrees that he/she will
not, during the period of his/her employment with WHFI or thereafter, reveal,
communicate or disclose any Confidential Information, directly or indirectly,
under any circumstances or by any means, to any third person without the prior
express written consent of WHFI.

        13.    Covenant of Non-Use.    Employee agrees that he/she will not,
during the period of his/her employment with WHFI or thereafter, directly or
indirectly, copy, transmit, reproduce, summarize, quote or make any commercial
or other use whatsoever of any Confidential Information, except as may be
necessary to perform his/her duties for WHFI.

        14.    Safeguard of Confidential Information.    Employee agrees to
exercise the highest degree of care in safeguarding Confidential Information
against loss, theft, or to her inadvertent disclosure, and agrees generally to
take all steps necessary to ensure the maintenance of confidentiality.

        15.    Return of Confidential Information.    Employee agrees, upon
termination of his/her employment by WHFI, or otherwise as requested, to
promptly deliver to WHFI all Confidential Information, in whatever form, that
may be in his/her possession or under his/her control, together with my written
certification of compliance.

        16.    Inventions.    

        (a)  Disclosure. Employee will promptly disclose in writing to the
President of WHFI, or his or her designee, and to no other person or entity, all
inventions, improvements, discoveries, devices, compositions, trade secrets,
formulae, techniques, processes, know-how, computer programs and ideas, and all
information or data related thereto, made, conceived, or first reduced to
practice by Employee,

3

--------------------------------------------------------------------------------

alone or in conjunction with others, while in the employment of WHFI if
resulting from or suggested by such employment or related to fields of interest
of WHFI (whether or not patentable; whether or not made or conceived at the
request of or upon the suggestion of WHFI, during or out of Employee's usual
hours of work, in or about the premises of WHFI or elsewhere, or with or without
the use of any of WHFI's equipment, supplies, facilities or Confidential
Information; and whether made or conceived prior to or subsequent to the
execution hereof) and also those inventions made, conceived or first reduced to
practice by Employee within one year after the termination of his/her employment
if resulting from or suggested by such employment or related to fields of
interest of WHFI (all of the foregoing hereinafter collectively referred to as
"inventions").

        (b)  Assignment. All Inventions which Employee is required to disclose
to WHFI pursuant to Section 16(a) above shall be the sole and exclusive property
of WHFI and are hereby assigned to WHFI by Employee without compensation in
addition to or separate from that regularly paid to Employee as compensation for
Employee's employment, provided that this Section 16(b) shall not apply to any
invention during the development of which no equipment, supplies, facilities,
personnel, Confidential Information or other resources of WHFI was used and
which was developed entirely on Employee's own time, unless (i) such invention
relates in any way to the present or prospective business, products, research,
or development of WHFI, or any subsidiary or affiliate thereof, or (ii) such
invention in any way results from or is suggested by any work Employee performs
for or on behalf of WHFI, or any subsidiary or affiliate thereof.

        (c)  Cooperation. At the request of WHFI and at its sole expense, both
during and after Employee's employment with WHFI, Employee will (i) assist WHFI,
or its designee, to obtain the grant of patents or other pertinent legal
protection in the United States and/or in any other country or countries
designated by WHFI, covering inventions belonging to WHFI under Section 16(b)
above; (ii) cooperate with WHFI in maintaining, prosecuting, protecting and
enforcing such patents or other pertinent legal protections; and (iii) in
connection therewith, execute such applications, statements or other documents,
furnish such information and data and take such other actions (including without
limitation the giving of testimony) as WHFI may from time to time reasonably
request. In addition, Employee will execute all documents necessary to vest in
WHFI all right, title and interest to such inventions, and to such patents or
other pertinent legal protections. If Employee shall be required to devote
Employee's time after termination of Employee's employment, then the amount of
time the Employee shall be required to devote to WHFI shall be such that the
amount of time will not interfere with Employee's other employment at that time
and shall not exceed ten hours per month.

        (d)  Excluded Inventions. A complete list of all inventions, patented or
unpatented, which Employee has made or conceived prior to his/her employment
with WHFI and with respect to which Employee claims patent, trade secret or
other proprietary rights, is attached hereto as Exhibit B.

        17.    Work Made for Hire.    Employee agrees that all creative work,
including without limitation computer programs or models, prepared or originated
by Employee, in whole or in part, for WHFI, or during or within the scope of
Employee's employment by WHFI, which may be subject to protection under federal
copyright law, constitutes "work made for hire," all rights to which are owned
by WHFI; and, in any event, Employee assigns to WHFI all rights, title, and
interest, whether by way of copyright, trade secret, or otherwise, in all such
work, whether or not subject to protection by copyright laws. Employee also
agrees to cooperate with WHFI and perform such other acts as may be required by
Section 16(c) above with respect to such work in the same manner and to the same
extent as required with respect to inventions under Section 16(a). Employee
hereby waives any and all rights he/she may have to claim authorship of, or to
object to any distortion, mutilation or other modification of, or other
derogatory action in relation to, any such work.

        18.    Personal Property of WHFI.    Employee agrees that all memoranda,
notes, records, correspondence, papers, customer lists, plans, designs,
drawings, specifications, video tapes, audio tapes,

4

--------------------------------------------------------------------------------


computer disks and tapes, and other written or otherwise recorded material, and
all copies thereof, relating directly or indirectly in any way to WHFI or its
operations or business, some of which may be prepared by him/her, and all
objects associated therewith (such as models and samples), which have come into
Employee's possession or control at any time and in any way shall be WHFI's
property. Employee will not, except for WHFI's use, make or cause to be made any
copies, duplicates, facsimiles or other reproductions, or any abstracts or
summaries, of any of the aforementioned materials or objects, or remove any such
materials or objects, from WHFI's facilities, or use any information concerning
them, except for WHFI's benefit, either during Employee's employment with WHFI
or thereafter. Employee agrees to deliver all of the aforementioned materials
and objects that may be in his/her possession or under his/her control to WHFI
on termination of his/her employment, or at any other time on WHFI's request,
together with his/her written certification of compliance.

        19.    Acknowledgement of Irreparable Harm.    Employee acknowledges
that the Confidential Information that he/she will obtain as a result of his/her
employment by WHFI is special and unique to WHFI and that the disclosure of any
Confidential Information or the breach of the Non-Competition covenant set forth
in paragraph 8 will result in irreparable and continuing harm to WHFI for which
there will be no adequate remedy at law.

        20.    Remedies.    Employee agrees, in the event he/she fails to abide
by paragraphs 8-19 of this Agreement, that WHFI shall be entitled to specific
performance, including immediate issuance of a temporary restraining order
and/or preliminary or permanent injunctive relief enforcing this Agreement,
without the necessity of proof of actual damages and without posting bond for
such relief, and to judgment for damages caused by Employee's breach, and to any
other remedies provided by applicable law. In the event any of the terms or
conditions of this Agreement are found unreasonable by a court of competent
jurisdiction, Employee agrees to accept as binding in lieu thereof, any such
lesser restrictions which said court may deem reasonable.

        21.    Subpoenas.    If Employee is served with any subpoena or other
compulsory judicial or administrative process calling for production of
Confidential Information, Employee will immediately notify WHFI in order that it
may take such action as it deems necessary to protect its interests.

        22.    Prior Employment.    Employee understands that WHFI is not
employing him/her to obtain any information which is the property of any
previous employers or any other person or entity for whom Employee has performed
services. Employee also understands that WHFI expects that the product of any
services performed by Employee in the course of his/her employment, or knowledge
or information, such as trade secrets, trade lists, plans, designs, drawings,
devices, machinery, engineering and scientific developments, or other
Confidential Information, developed in the course of or as a result of his/her
employment, will be the property of WHFI in accordance with the terms of this
Agreement. Accordingly, Employee warrants and represents to WHFI that (i) he/she
will not, in performing services for WHFI, make use of information which is the
property of and/or confidential to any previous employer or other person or
entity for whim he/she has performed services; (ii) a complete list of all prior
employment, confidentiality or other agreements which may impose restrictions on
his/her activities is attached hereto as Exhibit C, true and correct copies of
which have been provided to WHFI; and (iii) Employee is not currently subject to
any restriction which would prevent him/her from carrying out his/her duties for
WHFI.

        23.    Miscellaneous Provisions.    

        (a)  Notification of Other Employment. In order to allow WHFI to
evaluate risks to its Confidential Information and to take steps, if necessary,
to protect its exclusive ownership rights to Confidential Information and the
inventions and other works assigned to WHFI hereunder, Employee agrees to notify
WHFI, prior to accepting any employment with any third party, whether as an
employee or independent contractor, and prior to commencing any business
relating to the subject matter of the Confidential Information.

5

--------------------------------------------------------------------------------

        (b)  Confidentiality. Employee agrees to keep the terms of this
Agreement, specifically including without limitation, the amount of the
severance pay, and the fact that he/she may receive or has received severance
pay, strictly confidential. Employee may disclose the terms of this Agreement to
his or her spouse and immediate family. He or she may also disclose the terms of
this Agreement to his/her accountant, attorney, and taxing or other governmental
authorities only as may be necessary for his or her financial affairs or as
required by law.

        (c)  Non-disparagement. Except as necessary to perform his or her job
duties, Employee shall not make any derogatory remarks of any nature whatsoever
about Employer or its products either publicly or privately, unless required by
law during and after his or her employment with the Company.

        (d)  Entire Agreement. This document is the entire, final and complete
agreement and understanding of the parties regarding the subject matter hereof
and supersedes and replaces all previous agreements, communications and
understandings, either written or oral, between the parties or their
representatives with respect to such subject matter.

        (e)  Waiver. A waiver of any provision of this Agreement shall not be
deemed, or shall not constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the parties making the waiver.

        (f)    Binding Effect. All rights, remedies, and liabilities herein
given to or imposed upon the parties shall extend to, inure to the benefit of,
and bind, as the circumstances may require, the parties or their representative
heirs, personal representatives, administrators, successors and assigns.

        (g)  Amendments. No supplement, modification, or amendment of this
Agreement shall be valid, unless the same is in writing and signed by all
parties thereto.

        (h)  Severability. In the event any provision or portion of this
Agreement is held to be unenforceable or invalid by any court of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected or invalidated thereby.

        (i)    Attorneys' Fees. If litigation or other formal proceeding is
commenced by either party to enforce any provision of this Agreement, or by
reason of any breach of this Agreement, the prevailing party shall be entitled
to recover reasonable costs and attorneys' fees, both at trial and on appeal.

        (j)    Governing Law. This Agreement shall be deemed to have been
executed and entered into in Portland, Oregon and shall be governed, construed,
performed and enforced in accordance with the laws of the State of Oregon,
without regard to its conflict of law principles.

        (k)  Acknowledgement. The parties have read this Agreement, fully
understand the terms and conditions set forth herein, and accept and sign the
same as their own free act.

        IN WITNESS THEREOF, the parties have executed this Agreement on the
respective dates set forth below, retroactively effective as of March 14, 1997.


EMPLOYER:
Name: /s/ James W. Linford

--------------------------------------------------------------------------------

Date: 5/2/97

--------------------------------------------------------------------------------


 
EMPLOYEE:
WHOLESOME & HEARTY FOODS,
INC., an Oregon corporation
Name: /s/ Lyle Hubbard

--------------------------------------------------------------------------------

Title: CEO

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


ADDENDUM


        This Addendum modifies the Employment Agreement entered between the
parties dated March 25, 1997 and together with the terms contained therein,
constitutes the complete agreement of the parties.

1. Hire Date. Employee's employment with Employer will commence March 14, 1997.

2. Vacation. Employee will accrue vacation time at the rate of three weeks per
year for the first four years of employment. After the first four years of
employment, Employee will accrue vacation at the rate described in the company
policy on vacations in the Employee Handbook.

3. Definitions. As used in paragraph 4 of this Addendum, the following terms
shall have the following meanings:

        (a)  Termination of Employment. Termination of employment shall mean the
termination of Employee's employment by Employer for other than "Cause."
Employee's termination of the employment relationship shall not constitute a
Termination of Employment under this Addendum; provided, however, if Employee
voluntarily terminates his employment immediately after there has been a change
in the company's Chief Executive Officer and employee has not been offered a
substantially equivalent job from the company. Such voluntary termination shall
constitute an exception to this rule and shall be considered a Termination of
Employment under this Agreement and Employee shall be entitled to severance
benefits.

        (b)  Gross Salary. Gross Salary shall mean the gross amount of weekly
wages paid to Employee as of the Termination of Employment. Gross Salary does
not include the value of any other non-wage benefits provided to Employee, such
as medical insurance, vacation, sick leave, stock options, or retirement
benefits. Gross Salary does not include bonuses and any non-wage benefits
provided.

4. Severance Benefits. In the event of a Termination of Employment as defined
herein, and subject to the other terms and conditions of this Agreement,
Employer agrees to provide Employee with six months Gross Salary as severance
pay. The payments will shall be made in equal bi-weekly installments, and shall
be subject to all normal state, federal or other withholding and/or deductions.


EMPLOYEE:
Name: /s/ James W. Linford

--------------------------------------------------------------------------------

Date: 5/2/97
 
EMPLOYER:
WHOLESOME & HEARTY FOODS,
INC., an Oregon Corporation
Name: /s/ Lyle Hubbard

--------------------------------------------------------------------------------

Title: CEO

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


SECOND ADDENDUM TO EMPLOYMENT AGREEMENT


        This SECOND ADDENDUM TO EMPLOYMENT AGREEMENT (this "Second Addendum") is
entered into as of June 25, 2001, between Gardenburger, Inc., an Oregon
corporation (the "Company"), and James W. Linford ("Executive"), and is an
addition to the existing Employment Agreement dated March 25, 1997, between the
Company and Executive, as modified by an undated Addendum (as modified, the
"Original Employment Agreement"). A copy of the Original Employment Agreement is
attached hereto for reference.

        In consideration of the mutual covenants set forth in this Second
Addendum and in the Original Employment Agreement, the parties agree as follows:

        1.    Sale Bonus

        (a)  After the completion of a "Sale Transaction," as defined below, the
Company will pay Executive a "Sale Bonus," as described below, provided
Executive remains as Vice President and Chief Operating Officer of the Company
during the negotiation of and through the closing of the Sale Transaction. The
Sale Bonus will be payable to Executive after all post-closing adjustments in
connection with the Sale Transaction have been determined.

        (b)  For purposes of this paragraph 1:

        (ii)  A "Sale Transaction" means a single transaction or a series of
related transactions approved by the Board of Directors of the Company resulting
in:

•A sale or other disposition by the Company of all or substantially all its
assets;

•A sale, share exchange, or other disposition of all or substantially all the
capital stock of the Company;


•A merger, consolidation, or other corporate transaction with a third party in
which the Company's shareholders receive cash, stock, securities, or any other
consideration (or any combination of the foregoing) in exchange for their stock
in the Company.

        (ii)  The "Sale Bonus" is an amount equal to the sum of (i) .25 percent
of the portion of the "Total Consideration" (as defined below) equal to or less
than $100 million, plus (ii) .50 percent of the portion of the Total
Consideration in excess of $100 million; and

        (iii)  The "Total Consideration" in connection with a Sale Transaction
means:

•The amount of cash and the aggregate market value of all other consideration
received by the Company in connection with a sale or other disposition of its
assets (exclusive of any indebtedness or liabilities of the Company to which the
assets taken are subject or which are assumed by the purchaser or other acquirer
of the Company's assets); or

•The aggregate amount of cash and the aggregate market value of all other
consideration received by the Company's shareholders in any sale, share
exchange, or other disposition of the Company's stock or any merger,
consolidation, or similar transaction.

        2.    Withholding and Payroll Taxes. All amounts payable by the Company
to Executive pursuant to this Second Addendum are subject to and will be reduced
by amounts the Company is required to withhold for all applicable federal,
state, and local income and payroll taxes.

8

--------------------------------------------------------------------------------


        The parties have executed this Second Addendum as of the date first set
forth above.

    GARDENBURGER, INC.
 
 
By:
 
     

--------------------------------------------------------------------------------

Scott C. Wallace

President and Chief Executive Officer    

    EXECUTIVE
 
 
 
 
     

--------------------------------------------------------------------------------

James W. Linford    

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



EMPLOYMENT AGREEMENT
AGREEMENT
ADDENDUM
SECOND ADDENDUM TO EMPLOYMENT AGREEMENT
